          Case 5:19-cv-00241-J Document 118 Filed 07/29/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF OKLAHOMA

SUZETTE GRILLOT,                              )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )      Case No. CIV-19-241-J
                                              )
STATE OF OKLAHOMA ex rel.,                    )
UNIVERSITY OF OKLAHOMA BOARD                  )
OF REGENTS, et al.,                           )
                                              )
              Defendants.                     )

                                      JUDGMENT

       Pursuant to Orders filed separately [Doc. Nos. 116, 117], Defendants Gallogly, Harper,

and OU Board of Regents’ motions for summary judgment are GRANTED and judgment is

entered in Defendants’ favor.

       ENTERED this 29th day of July, 2021.
